UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended February 28, 2017 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-173456 JUBILANT FLAME INTERNATIONAL, LTD. (Exact name of Registrant as specified in its charter) Nevada (State of other jurisdiction of incorporation or organization) 2293 Hong Qiao Rd, Shanghai China, 200336 (Address of principal executive offices, including zip code) +86 21 64748888 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No ¨ Indicate by check mark whether registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨ No x There was no active public trading market for the common stock. Based on recorded trades as of August 31, 2016, the aggregate market value of common stock held by non-affiliates was $293,117. As of May 5, 2017, there are 18,185,708 shares of common stock issued and outstanding. TABLE OF CONTENTS FORWARD LOOKING STATEMENTS 3 DESCRIPTION OF BUSINESS 3 1A RISK FACTORS 9 ITEM 2 PROPERTIES 9 ITEM 3 LEGAL PROCEEDINGS 9 ITEM 4 MINE SAFETY DISCLOSURES 9 ITEM 5 MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. 10 ITEM 6 SELECTED FINANCIAL DATA 11 ITEM 7 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 14 ITEM 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 15 ITEM 9A CONTROLS AND PROCEDURES 16 ITEM 9B OTHER INFORMATION. 17 ITEM 10 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 18 ITEM 11 EXECUTIVE COMPENSATION 19 ITEM 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 20 ITEM 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 21 ITEM 14 PRINCIPAL ACCOUNTING FEES AND SERVICES 21 ITEM 15 EXHIBITS 22 2 JUBILANT FLAME INTERNATIONAL, LTD. FORWARD LOOKING STATEMENTS This Annual Report contains forward-looking statements. Forward-looking statements are projections of events, revenues, income, future economic performance or management's plans and objectives for our future operations. In some cases, you can identify forward-looking statements by terminology such as "may", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled "Risk Factors" and the risks set out below, any of which may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: · the uncertainty of profitability based upon our history of losses; · risks related to start up operations and implementing our business plan; · risks related to failure to obtain adequate financing on a timely basis and on acceptable terms to continue as going concern; · risks related to our international operations and currency exchange fluctuations; and · other risks and uncertainties related to our business plan and business strategy. This list is not an exhaustive list of the factors that may affect any of our forward-looking statements. These and other factors should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward looking statements are made based on management's beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. All references to "common stock" refer to the common shares in our capital stock. As used in this annual report, the terms "we", "us", "our", the "Company", the ''Registrant", and "Jubilant Flame" mean Jubilant Flame International, LTD. unless otherwise indicated. Description of Business Jubilant Flame International, LTD was organized in the state of Nevada on September 29, 2009 under the name Liberty Vision, Inc. The Company provided web development and marketing services for clients through a wholly owned subsidiary until December 5, 2012, when the Company disposed of its subsidiary to a shareholder for a nominal sum. On December 16, 2012, the Company changed its name to Jiu Feng Investment Hong Kong, LTD. On August 18, 2015, the Company changed its name to Jubilant Flame International, Ltd. Proposed business: The Company currently has the right to develop and market medical products under a license from BioMark. The primary intended products include Bone-Induction Artificial Bone (“BIAB”) and Vacuum Sealing Drainage (“VSD”). We currently are not deploying the licenses we hold for the BIAB or VSD products. We have no current operations at this time. For us to develop our business, we will need to raise capital, engage personnel and develop and implement a business plan. 3 Table of Contents The Company is also licensed to conduct research and development of BioMark's cancer detection scanning technology. In the event that the research and development of BioMark's cancer detection scanning technology provides marketable technology, the Company shall have the right of first refusal to a license to market, sell and distribute such cancer detection scanning technology, all the terms of which would be negotiated at that time of licensing. To date, we have not taken any steps to pursue the research and development of a cancer detection scanning product. Licensed Products: The primary Licensed Products include the following BIAB and VSD products: Name Description VSD 1 Negative pressure drainage special bolster VSD 2 Negative pressure drainage special bolster VSD 3 Medical Operation Film VSD 4 Medical Operation Film VSD 5 Negative pressure drainage device VSD 6 Negative pressure drainage device Bone induction Artificial bone A1 Bone induction to tissue regeneration membrane Artificial bone A1 Artificial bone to tissue regeneration membrane Bone induction Artificial bone A2 Bone induction to albumin layer Artificial bone A2 Artificial bone to collagen layer Bone induction Artificial bone A3 Bone induction to regeneration microporous membrane Artificial bone A3 Artificial bone to regeneration microporous membrane Bone induction Artificial bone A4 Bone induction to microporous albumin layer Artificial bone A4 Artificial bone to microporous albumin layer Xishu Qing Gynecological antibacterial care dressing Microcyn Skin and Wound Hydrogel Gel dressing Incision protection sleeve Incision protection sleeve Kangfu Shengyuan Collagen antimicrobial dressing Bone-Induction Artificial Bone BIAB is a bionic porous repairing bone material which is made of calcium phosphate through a special process. Its composition and structure is similar to the natural minerals of human bone, which stands out for its predominant biocompatibility, biological activity and biological safety. BIAB helps to absorb human bone morphogenetic proteins and regulates genetic functions to induct bone regeneration, shorten convalescence, and meet the goal of permanently repairing bone damage. The advanced artificial bone material is used: (i) in repairing traumatic bone damage; (ii) in repairing bone damage after the complete removal of bone tissue as required in the treatment of certain diseases including bone tumors, bone tuberculosis, chronic osteomyelitis, osteofibrous dysplasia, delayed union, nonunion, and false joint fractures; (iii) for treatment of bone loss or bone defects caused by congenital malformation; (iv) as a filling material for spinal fusion, joint fusion, and orthopedic bone grafting; and (v) as a filling material for bone grafting fusion and decompressive laminectomy. BIAB has completed over 200 animal tests, 5000 clinical trials, and was approved by the State Food and Drug Administration of China ("SFDA") in 2006. The BIAB won the second prize in the 2007 National Natural Science Award of China. Product Characteristics: BIAB’s three-dimensional support structure and its physical and chemical composition are similar to the body's natural bone structure and composition. BIAB can help lead the fibrous tissue and bone marrow stromal stem cells to grow into the pores of the BIAB material. It can therefore obtain the essential multipotent mesenchymal cells for bone formation and provide a growth support of cells. 4 Table of Contents The human body fluid contains bone morphogenetic proteins and other growth factors, but the content of those growth factors is not enough to cause the induction of bone formation. The specific composition and structure of BIAB provide the growth factor with binding sites. The material implanted can selectively enrich and help the absorption of the bone growth factors in the blood and fluids of human body. The implantation of growth factor in the microenvironment induces mesenchymal cells to the osteoblasts differentiation and new bone growth threshold. Under the synergistic effect of bone induction signaling molecules and biological environment, BIAB can promote bone gene up-regulation, enhance down-stream gene function, and regulate cell movement in the direction of bone differentiation. As the cells and nutrients transfer through the porous structure, the BMP growth factors cause the formation and maturation of new bone within the BIAB. The implanted material is thus gradually replaced with new bone, and the new bone finishes growth and ossification. We believe that the BIAB material provides several benefits: 1.
